REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Biradar et al. (US 2020/0139077A1) generally discloses the aspect of analyzing sensor data from sensors of a mobile device to determine a current user state associated with a user of the mobile device; analyzing environment data received from Internet-of-Things (IoT) devices to determine a current environment context associated with the user; detecting a change in a user mood associated with the user based on a comparison of the current user state with user history data that includes user state parameters and environment context parameters that indicate the user mood; analyzing the user history data based on the current environment context to determine at least one of the user state parameters or the environment context parameters that correlates to the change in the user mood; and generating, based on the at least one of the user state parameters or the environment context parameters, an action suggestion that is intended to modify the current user state.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	prioritizing the environment context parameters by applying weighting data to the environment context parameters, the weighting data prioritizes first environment context parameters associated with more frequently visited locations higher than second environment context parameters associated with less frequently visited locations.

The claim limitations are quite unique in the sense that the system would determine the mood of the user and how it changes over time. However the environment parameters used to determines the change weight based on the frequency of visit instead of most recent visit. So the system would compare the current mood and the current environment with the most frequent visit environment and history data collected from that prior environment. This aspect is not taught by any prior arts. The amendment is suggested by the examiner. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Bourque et al., Pub. No.: 20100168996A1. A search query is initiated for a brand of navigation systems, such as "Motorola." The search is performed and a generated list of possible businesses offering Motorola.RTM. navigation systems for sale is provided. The businesses can include electronic stores, department stores, travel-specific businesses, and alternative locations that carry Motorola.RTM. products. Businesses are prioritized based upon frequency of visit, location proximity, and other contextual and historical information. Searching for a preferred brand, such as Motorola.RTM. navigation systems, will return businesses that are associated with selling and servicing the preferred product brand. A user can further refine the search results based upon the need to obtain fuel for their vehicle. A fuel source icon is selected, which focuses the results list based upon fuel sources that are in close proximity to the user's current location and that provide the most efficient route to the search results on the list..
The additional sited art, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179